 

 

AO 245]3 (Rev\ 05/15/2018} Judgment in a Crimina| Petty Case {Modified) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRiCT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed 011 or A_fter November 1, 1987)

Heriberto ROque_ViCtOl.ianO Case Number: 3118-mj-22435-KSC

Melissa Lubin

Dekndant ’s Ar!orney
REGISTRATION NO. 80372298

THE DEFENDANTZ
pleaded guilty to count(s) l Of COmplaint

\:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Nurnber§s!
8:1325 ILLEGAL ENTRY (l\/lisdemeanor) l
\:| The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIl\/IE SERVED

Assessrnent: 310 WAIVED

[X| Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal_

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, October 26, 2018
Date of_lrnposition of Sentence

/"' `“s
FlLED /M y

 

 

 

 

 

 

 

 

Oct 26 2018 HONORABLE KAREN S. CRAWFORD
c:.ERK, u.s. olsrmc'r coun'r UNITED STATES MAGISTRATE IUDGE
soun-iERN o:s'rmc'r oF cAL:FanNm
BY slen`cas DEPUTY

 

3:18-mj-22435-KSC

 

